DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments, Remarks
Applicant's arguments filed September 26, 2021 have been fully considered but they moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked.
In re Claim 1, the element “a clamping1 unit” has been recited without the structure in support thereof.  Specification paragraph [0035 – 0040] describes that the element “a clamping unit” is “two sides extend for form clamping units”; accordingly the structure of “the clamping unit” is not specified.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 8 and 13 – 18 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In re Claim 1, the limitation “a clamping unit” is unclear, as the clamping unit (figs 2, 4, 6: (33)) does not “clamp” the flanges (21).  Respectfully, as the structure of the clamping unit is only found in the drawings2, it appears that the flanges are inserted/received inside of the “clamping unit”.  For purposes of retaining unit” as it appears that the flanges are frictionally engaged, and not “clamped”.
Claims 2 – 8 and 13 – 18 are rejected, as being dependent from rejected Claim 1.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 – 83 and 13 – 16 are rejected under 35 U.S.C. §103 as being unpatentable over Carroll et al (US 4,625,630), in view of Whitney et al (US 5,125,199).
In re Claim 1, Carroll et al discloses a vent pipe, comprising: 
1) a top plate (15); 
2) two side plates (14, 14); 
3) a base plate (16); 

    PNG
    media_image1.png
    495
    527
    media_image1.png
    Greyscale

4) an air channel (10) formed by the top plate, the two side plates, and the base plate, and the air channel comprising a first air inlet (18) and a first air outlet (22); and 
5) an air deflector (figs 1 – 3: (17)) disposed on the base plate (16) and located on one side (as seen in fig 1) of the first air outlet; wherein: 

    PNG
    media_image2.png
    246
    598
    media_image2.png
    Greyscale

edges of the air deflector (17) are disposed at a distance (as seen in fig 1) from the top plate (15); and
two sides of the base plate extend to form clamping units.
Carroll et al lacks wherein:
the two side plates bend away from the air channel to form convex flanges;
the clamping units are each in a U-shape; and
the convex flanges are clamped by the clamping units
However, the technique of joining separate elements of a vent system together utilizing flanges with corresponding clamping units is well known; provided as evidence is Whitney et al (US 5,125,199).
Whitney et al teaches a duct system (Abstract; col 2, lns 4 – 17), the system comprising:
1) a top plate (fig 13: (145)); 
2) two side plates (annotated, below); 
3) a base plate (143) (col 10, lns 46 – 55); 
4) a channel formed by the top plate, the two side plates, and the base plate, and the air channel comprising a first air inlet and a first air outlet (apparent); and 
the two side plates bend away (at (144, 146)) from the air channel to form convex flanges; 

    PNG
    media_image3.png
    493
    645
    media_image3.png
    Greyscale

two sides (148, 150) of the base plate (143) extend to form clamping units (140, 142); 
the clamping units (140, 142) are each in a U-shape; and 
the convex flanges are clamped by the clamping units (col 7, lns 10 – 36).
It would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll et al as taught by Whitney et al, such that:
the two side plates bend away from the air channel to form convex flanges;
the clamping units are each in a U-shape
the convex flanges are clamped by the clamping units.
for the benefit of job site assembly without the use of auxiliary fasteners and requiring only hand held tools, minimizing costs in the final assembly of the ducts (col 10, lns 34 – 45).
In re Claim 2, Carroll et al further discloses wherein the air deflector (17) is perpendicular to the base plate (16).
In re Claim 3, Carroll et al further discloses wherein one end of the base plate (16) extends out of the air channel to form an extension plate (fig 8, annotated, below), and the air deflector (17) is disposed on the extension plate.

    PNG
    media_image4.png
    472
    1354
    media_image4.png
    Greyscale

In re Claim 4, Carroll et al further discloses wherein the air deflector (17) is disposed in the air channel (see flow arrows of FIG 4).
In re Claim 5 – 8, Carroll et al further discloses wherein the two side plates are integrated with the top plate (broad limitation, see arrangement of FIG 1).
Claim 9 – 12, have been canceled by Applicant
In re Claim 13 – 16, Carroll et al further discloses wherein the air channel is rectangular in shape (see FIGS 1, 2).


Claims 17 – 18 are is/are rejected under 35 U.S.C. §103 as being unpatentable over Carroll et al (US 4,625,630), in view of in view of Whitney et al (US 5,125,199), and further in view of Messmer (US 8,197,193).
In re Claim 17, the vent pipe of Carroll et al has been discussed (In re Claim 1, above), but is silent as to whether the system further comprises a blower, the blower comprising:
a motor; 
a volute; 
a blade wheel; wherein: 
the volute comprises a chamber and the blade wheel is disposed in the chamber; 
the volute comprises a second air inlet and a second air outlet both communicating with the chamber; 
the motor is disposed on the volute; and 
the vent pipe communicates with the second air outlet.
Messmer teaches a blower (FIG 1: (12)) the blower comprising:
a motor (FIG 1: (32)) (col 3 lines 40 – 64), 
a volute (FIG 1: (42)), 
a blade wheel (FIG 1: (38)), wherein
the volute comprises a chamber (FIG 2: (42)) and the blade wheel (38) is disposed in the chamber (see FIG 2); 
the volute comprises a second air inlet (“air inlet opening (not shown)”, col 3 lines 28 – 36) and a second air outlet (28) both communicating with the chamber (col 3 lines 28 – 39);
the motor (32) is disposed on the volute (see arrangement shown in FIGs 1& 3); wherein
the outlet (28) is configured to be connected to a structure such as the vent pipe of claim 1 (see column 3 lines 17 – 27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine a blower with a volute as taught by Messmer with the proposed vent pipe, in order to yield predictable results, namely, blowing significant volume of air with reduced noise (see Messmer column 4 lines 53 – 67).
In re Claim 18, the proposed system has been discussed, wherein Messmer further discloses the volute comprises a top surface (see Messmer surface 18 of FIG 1) provided with a plurality of mounting holes (see mounting holes on surface 18); 
a mounting plate is fixed on the top surface via the plurality of mounting holes and comprises a through hole (see annular plate mounted on surface 18 via the mounting holes and see through hole in center of annulus); 
the motor is disposed on the mounting plate (see arrangement of motor 32 of FIG 1) and comprises a revolving shaft (see column 3 lines 40 – 45); 
a front end of the revolving shaft of the motor passes through the through hole of the mounting plate to connect to the blade wheel in the chamber (see column 3 lines 40 – 45 and see FIG 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Navazo (US 5,435,606), who discloses a duct system comprising:




a top plate (3); 
two side plates (4, 4); 
a base plate (2); 

    PNG
    media_image5.png
    498
    532
    media_image5.png
    Greyscale



an air channel (fig 1) formed by the top plate, the two side plates, and the base plate, and the air channel comprising a first air inlet and a first air outlet (apparent); 
an air deflector (9) disposed on the base plate and located on one side of the first air outlet; wherein
edges of the air deflector are disposed at a distance from the top plate (3); 
the two side plates (4, 4) bend away (at (5)) from the air channel to form convex flanges; 
two sides of the base plate extend to form clamping units (6); the clamping units are each in a U-shape; and 

    PNG
    media_image6.png
    151
    162
    media_image6.png
    Greyscale

the convex flanges are clamped by the clamping units.
An example of such pertinent prior art includes Kendricks (Design manual for H, P, and A/C Systems), who discloses a plurality of “clamps” known in the art.

    PNG
    media_image7.png
    530
    1044
    media_image7.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – Th; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Clamping, adj:  That holds fast together; as in clamping screw.  Oxford English Dictionary, Oxford University Press; copyright © 2022.
        2 Support for “the clamping units are each in a U-shape” is limited to the figures.
        3 Claims 9 – 12 have been cancelled by Applicant.